Case: 15-10396   Date Filed: 08/11/2015   Page: 1 of 4


                                                           [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 15-10396
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 9:14-cv-80425-BSS

DONTRELL STEPHENS,

                                                   Plaintiff – Appellee,

versus

ADAMS LIN, Deputy Sheriff, individually,

                                                   Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (August 11, 2015)

Before MARTIN, ANDERSON, and COX, Circuit Judges.

PER CURIAM:

         This is a 42 U.S.C. § 1983 excessive force case. The Plaintiff, Dontrell

Stephens (“Stephens”), claims that the Defendant, Deputy Adams Lin (“Lin”),

used excessive force against him in violation of the Fourth Amendment by
                Case: 15-10396        Date Filed: 08/11/2015      Page: 2 of 4


shooting him four times at close range after stopping Stephens for riding his

bicycle on the wrong side of the road.                The shooting rendered Stephens a

paraplegic. After Lin moved for summary judgment based on qualified immunity

from Stephens’s Fourth Amendment excessive force claim, the district court

denied the motion. (DE 163). We affirm. 1

                                           I. Facts

       In denying Lin’s summary judgment motion, the district court considered the

facts in the light most favorable to Stephens. We presume the parties’ familiarity

with the facts. The district court’s opinion correctly recites the facts in the light

most favorable to Stephens. (DE 163:5-7). We recite only those necessary to

decide this appeal.

       Lin stopped Stephens for riding his bicycle on the wrong (left) side of the

road. When Stephens saw the lights of Lin’s patrol car, he crossed the road (to the

right side) in front of Lin’s patrol car. Stephens dismounted his bicycle in a yard

when he heard the patrol car’s siren blast. Stephens had been talking to someone

on his cell phone, and it was in his right hand as he approached Lin. Stephens


       1
          Stephens contends that we do not have interlocutory jurisdiction because the district
court denied Lin’s motion solely on the basis of the existence of genuine issues of material fact.
While the district court based its order on facts and inferences resolved in Stephens’s favor, the
district court analyzed whether Lin, on those facts, had violated a clearly established
constitutional right (DE163:14-19). These are “core qualified immunity” legal issues that we
may review on an interlocutory appeal. Cottrell v. Caldwell, 85 F.3d 1480, 1484 (11th Cir.
1996). We have jurisdiction to hear this appeal.

                                                2
              Case: 15-10396     Date Filed: 08/11/2015   Page: 3 of 4


asked Lin why he was being stopped. Lin did not respond. Lin told Stephens to

raise his hands above his head; Stephens did. His cell phone was still in his right

hand, and his left hand was empty. With his hands still up and the cell phone still

in his right hand, Stephens began to pivot to his right. Lin then shot Stephens four

times, rendering Stephens a paraplegic.

                              II. Standard of Review

      We review de novo a district court’s denial of a defendant’s motion for

summary judgment based on qualified immunity. We resolve all genuine factual

issues in favor of the plaintiff, and then determine on the basis of those facts

whether the defendant is entitled to qualified immunity. Durruthy v. Pastor, 351
F.3d 1080, 1084 (11th Cir. 2003).

                                  III. Discussion

      Where, as here, the district court has detailed the facts upon which it has

relied, and we find support for those findings in the summary judgment record, we

accept those facts as the basis for reviewing the summary judgment order. Cook v.

Gwinnett Cnty. Sch. Dist., 414 F.3d 1313, 1315 n.4 (11th Cir. 2005).

      The qualified immunity defense requires the party seeking its protection

(Lin) to prove that he was exercising discretionary authority at the time of the

challenged incident. That is not contested. The burden, therefore, is on Stephens

to prove that he suffered a constitutional violation and that the constitutional right

                                          3
                Case: 15-10396        Date Filed: 08/11/2015       Page: 4 of 4


violated was clearly established when the challenged incident occurred. Toland v.

Cotton, __ U.S. __, 134 S. Ct. 1861, 1865 – 66 (2014).

       The district court correctly concluded that a reasonable jury “could find that

Deputy Lin violated [Stephens’s] constitutional rights by employing excessive

force.” DE 163:16.2 The district court then correctly concluded that the violated

right was clearly established by governing case law.                   We agree with those

conclusions.

                                       IV. Conclusion

       We affirm the district court’s denial of summary judgment to Deputy Adams

Lin on his qualified immunity defense.

       AFFIRMED.




       2
          Lin does not contend that shooting Stephens’s under the facts Stephens alleges did not
constitute a violation of Stephens’s clearly established constitutional rights. He contends that he
is entitled to qualified immunity under his version of the facts. This contention is without merit
because it ignores the case law governing summary judgment analysis of qualified immunity.
                                                4